I believe the majority's determination of the issues raised in this appeal compounds the errors of the trial court.
The trial court and now this court have precluded the jury from finding that the decedent fit the emergency exception of R.C. 4511.051(A) and was therefore not negligent per se. The trial court further precluded the jury from determining whether appellee violated R.C. 4511.21(A).
Clearly, a jury question was raised as to whether the decedent acted in an emergency and whether the decedent was discernible to the appellee.
Accordingly, I dissent and would reverse and remand for a new trial.
 *Page 1